Citation Nr: 1136053	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a disability manifested by high blood sugar.   

2.  Entitlement to service connection for a claimed low back disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952, January 1955 to January 1958, and July 1961 to September 1976.  He was awarded a Combat Infantryman's Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions, dated in January 2007 and August 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to low back manifestations beginning after suffering documented injuries and trauma while on active duty.   

2.  The current lumbar spine degenerative disease is shown as likely as not to be due to repeated injuries sustained during the Veteran's extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar spine degenerative disc disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in December 2005 and April 2008, prior to the initial adjudication of the claims, and in March 2006.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 and April 2008 letters. 

The claims were readjudicated in the March 2011 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied. All available service treatment records were obtained.  The VA treatment records and Social Security Administration records are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran was afforded an examination in March 2006 through the Foreign Medical Program since the Veteran lives outside of the continental United States.  The examination was performed to obtain medical evidence as to the nature and likely etiology of the claimed lumbar spine disability.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Analysis

Initially, it must be noted that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  


Entitlement to service connection for a lumbar spine disorder

The Veteran asserts that his current low back disability had its onset in service.  As noted, the Veteran is shown to have had combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).  

There is evidence of a current diagnosis of a low back disability.  A September 2008 x-ray examination report shows an impression of degenerative disc disease with significant lateral spurring at L1-2 and L2-3; disc narrowing between L1-2; and significant facet arthritis of the lumbar sacral level and at L4-L5 and L3-L4.  An October 2008 Magnetic Resonance Imaging (MRI) shows findings of multilevel disc desiccation and disc degenerative change.  The March 2006 medical examination report conducted on behalf of VA shows a diagnosis of degeneration of the lumbar spine, herniated nucleus nulposus at L4-L5, and severe degenerative disc disease at L5-S1.  

The service treatment records and the Veteran's credible lay testimony serve to document a history of back pain and injuries in service beginning in and continuing after service.  

The Veteran reports injuring his back in 1955 in service after a parachute jump in Japan.  He did not report to the dispensary for treatment because he did not feel the injury was that serious.  He adds that the condition increased in severity during his long military career due to over activities such as 47 parachute jumps and many 25 mile road marches with field packs.  See the Veteran's statements dated in December 2008 and July 2009.  See also the Veteran's medical history provide to an examiner at a July 2008 examination.    

In the present case, the Board finds that the Veteran is competent to provide lay testimony as to the onset of his observable back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

The Board finds that the Veteran's statements that his back symptoms first began in service and have continued since then to be credible.  These statements have been consistent with other statements and information recorded during the course of medical treatment over the years.  

Further, the Veteran's testimony is consistent with his circumstances of service.  The service records show that the Veteran served with the Airborne and was awarded Parachutist Badges.  

Moreover, the service treatment records show treatment for back pain and radiating pain during service.  The service treatment records showed that, in February 1968, the Veteran sought treatment for back pain after straining his back when he was lifting.  He was prescribed medications and heat.  A March 1968 service treatment record noted that the back pain was worse.  The assessment was that of low back strain.  

The service treatment records dated in December 1970 noted that the Veteran had an acute onset of back pain in 1968 and had pain along the left hip which had gotten worse.  Straight leg raise was positive at 60 degrees on the right and at 30 degrees on the left.  The impression was that of probable sciatica.  Bed rest, medication, and physical therapy were ordered.  An X-ray examination of the lumbar spine was normal.  

A March 1973 record from an in-service orthopedic clinic showed that the x-ray examination showed some narrowing of the intervertebral.  It was noted that the Veteran had backache with pain radiation down the right leg.  

A June 1974 service treatment record noted that the Veteran had complaints back trouble. He reported that his back started to act up three days prior. The impression was that of muscle strain.  The August 1976 retirement examination report notes that the Veteran reported having recurrent back pain. The examiner noted that the Veteran had a history of chronic back pain since 1968.  On examination, the spine was noted to be normal.  

There is competent evidence that the Veteran's back symptoms continued after separation from service.  The Veteran has reliably reported having had back symptoms since service.  

Significantly, the Veteran submitted clinical records showing treatment for back symptoms after service.  A December 1982 outpatient clinical record indicated that the Veteran had back pain radiating to the left thigh.  He reported having had other back symptoms.  The Veteran related that he initially injured his back in a parachute jump and that his back recently became worse.  The assessment was that of low back syndrome and rule out herniated disc.  The clinical records show that the Veteran continued to be treated for back pain and radiating pain in the 1983.  

There is medical evidence serves to establish a continuity of treatment after service.  

The March 2006 medical examination report also noted the examiner's opinion that the diagnosis of degeneration of the lumbar spine and herniated nucleus pulpous at L4-L5 and severe degenerative disc disease at L5-S1 had been ongoing since the 1955 injury. The report indicates that the Veteran had reported that he had back pain since an injury in 1955 and had constant back pain for 25 years.  

For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current low back degenerative changes as likely as not is due recurrent injuries sustained by the Veteran during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative disease of the lumbar spine is warranted.   


ORDER

Service connection for a lumbar spine degenerative changes is granted.     


REMAND

The Veteran contends that he has high blood sugar and should be awarded presumptive service connection for diabetes mellitus Type II since he served in Vietnam during the Vietnam era.  

The service records indicate that the Veteran had Vietnam service from April 1969 to May 1970. 

However, there is no competent evidence showing a current diagnosis of diabetes mellitus Type II.  The Veteran submitted evidence that he had high blood sugar on laboratory testing.  See the March 2008 laboratory report.  However, he did not submit evidence of a current diagnosis of diabetes mellitus, Type II. 

The Court of Appeals for Veterans' Claims (Court) has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Without evidence of underlying pathology to which the high blood sugar test results can be attributed, service connection cannot be granted.  

The Veteran asserts that service connection should be awarded because he has pre-diabetes.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). There is no evidence which establishes that the Veteran has medical expertise.

The Veteran's recent statements suggests that he may be receiving treatment for the documented elevated blood sugar levels.   He should be afforded an opportunity to present competent evidence that he has been diagnosed as having diabetes mellitus, Type II.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him submit copies of any treatment records or other medical evidence showing that he currently is diagnosed as having for diabetes mellitus, Type II .  Based on the Veteran's response, the RO should take all indicated action to assist the Veteran in obtaining any pertinent evidence.      

If no records are available, documentation stating such should be incorporated into the claims file.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive  Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veterans has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


